Citation Nr: 1542727	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional treatment records and to schedule the Veteran for a VA examination.

The Veteran contends that she was in extreme pain prior to separation from service which ended her ability to serve in the military.  She believes this lead to her present depression.  See February 2015 Statement of Accredited Representative in Appealed Case.  Evidence indicates that she received a medical discharge for bilateral foot and ankle disabilities.  See April 1994 Medical Evaluation Board Summary.  Her service-connected disabilities currently include bilateral calcaneal uptake with heels spurs and plantar fasciitis, residuals of left ankle sprain with tenosynovitis of peroneal tendon, residuals, right ankle sprain and vaginitis.  

In a July 2010 statement, a licensed social worker from VA Mental Health Trauma Services provided a diagnosis of major depression, recurrent, severe and indicated the Veteran wished to file a claim for service connection.  

A November 2010 VA treatment record noted that the Veteran reported physical pain and financial stress and indicated they exacerbated her depression.

In January 2012, the RO denied the claim.  In a March 2012 notice of disagreement, the Veteran indicated she had been experiencing depression before discharge from active duty.  She indicated that because her ankles and feet were not properly taken care of she was in "excruciating pain within a year prior of discharge." 

In November 2012, the Veteran underwent a VA examination.  The examiner diagnosed major depressive disorder, recurrent, moderate.  It was indicated that a mental condition had been formally diagnosed, but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran indicated she had been taking psychotropic medications since 1993 for depression.  She reported experiencing irritability, lack of motivation, hypersomnia and sadness.  The examiner opined:

Veteran's depression is less likely than not caused by or result of service connected medical conditions.  There are no clear indicators that her depression stems from these medical conditions.  One STR record indicated depression on checklist, but it also listed several concurrent acute medical conditions that may have caused depression. 

In a December 2012 statement of the case, the RO continued the denial of service connection noting that the Veteran's service treatment records did not indicate diagnosis or treatment for a chronic mental health condition and that the Veteran's separation examination report did not note any psychiatric concerns.  The RO concluded that there were no clear indicators that her service-connected foot and ankle conditions caused her depression and that she has other non-service-connected medical conditions that may have caused her depression, to include a lower back disability causing pain.

In her February 2013 Form 9, the Veteran stated that the VA examiner could not have provided an accurate opinion based on the short time spent with the Veteran at her examination.  She indicated that prior to her discharge, she was in extreme pain for several months and she believed her chronic pain was the cause of her depression.    She indicated that prior to service, she loved running and that her in-service injuries caused her not to be able to run and necessitated her discharge from the Army.  She reported this made her feel hopeless.  She indicated she was planning on re-enlisting for another four years, but she could not and there was no counseling when transitioning from service to the civilian world.

The Veteran testified before the Board at a hearing in May 2015.  She indicated she was first prescribed medication through a pain management facility in 1995 or 1996.  The Veteran stated that she was being treated for pain in the feet and lower back and had been administered samples of Zoloft.  She indicated that following such treatment and prior to initiating treatment with VA, she went for a period without medication because she could not afford it.  The Veteran explained that she was depressed because she could not stand long on her feet and that slowed her down.  She indicated her focus was interrupted and she sometimes felt like lying in bed and doing nothing. 

In a May 2015 statement, the Veteran's representative indicated a medical opinion regarding the current appeal should be located in the Dallas VA Medical Center treatment records.  The electronic claims file appears to contain records through June 2012 and none more recent.  Also notable are records from the Regional Pain Care Center of North Texas and records from a Dr. H. dated between June 2002 and August 2006 that were referenced in the December 2012 statement of the case.  The Board is unable to locate these records either in Virtual VA or on the Veterans' Benefits Management System (VBMS).  Given that the Board is on notice of outstanding records, the case must be remanded.  

In addition, under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no opinion of record as to whether the Veteran's service-connected disabilities at least as likely as not aggravated her current depression.  As such, the Board will also seek a new VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1. Update the electronic claims file with the most recent VA treatment records, to include those from June 2012 to the present.

2.  Ensure treatment reports from Regional Pain Care Center of North Texas, Medical Center of Plano, Neurospine Surgical Consultants, Dr. M., Presbyterian Hospital of Plano, Baylor/Richardson Medical Center, and Dr. H. for the period between June 2002 and August 2006 appear in the electronic claims file.

3. Request the Veteran provide an authorization for release of any non-VA private treatment records related to her current psychiatric disability that are not already associated with the claims file.  Assist her in obtaining any records she identifies.  All attempts to secure this evidence must be documented in the claims file. 

4.  After records are obtained to the extent available, schedule the Veteran for a VA mental health examination with a VA psychologist or psychiatrist to obtain an additional medical opinion regarding the etiology of any currently diagnosed psychiatric disabilities, to include major depression.

The claims file should be made available to the examiner and all evidence, to include lay statements made by the Veteran, should be reviewed.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder was caused by or is aggravated by the Veteran's service-connected disabilities, to include bilateral calcaneal uptake with heels spurs and plantar fasciitis, residuals of left ankle sprain with tenosynovitis of peroneal tendon, residuals, right ankle sprain or vaginitis.

An opinion as to BOTH causation and aggravation must be rendered as to all psychiatric disabilities diagnosed.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the psychiatric disorder is aggravated by any of the Veteran's service-connected disabilities, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorder.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures so as to avoid the necessity of an additional remand. 

6.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




